


Exhibit 10.21

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

This FOURTH AMENDMENT TO CREDIT AGREEMENT (“Amendment”), dated as of
April 14, 2009, is by and among PINNACLE GAS RESOURCES, INC., a Delaware
corporation, the Lenders from time to time party hereto, and THE ROYAL BANK OF
SCOTLAND plc, as Administrative Agent and as Lender.

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement (as amended by that certain Letter Regarding
Waiver and Amendment to Credit Agreement dated March 9, 2007, the Second
Amendment to Credit Agreement dated as of August 4, 2008, the Third Amendment to
Credit Agreement dated as of September 30, 2008, and as further amended and
supplemented from time to time, the “Credit Agreement); and

 

WHEREAS, the parties hereto desire to amend the Credit Agreement in certain
respects as set forth herein;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

AGREEMENT

 

Section 1.               Definitions.  Capitalized terms used herein but not
defined herein shall have the meanings as given them in the Credit Agreement,
unless the context otherwise requires.

 

Section 2.               Waiver.  (a)  The Administrative Agent and the Lenders
hereby waive the requirement in Section 7.15.2 of the Credit Agreement that the
Borrower not permit the ratio of its Current Assets to its Current Liabilities
to be less than 1.00 to 1.00 for the fiscal quarters ending December 31, 2008,
and March 31, 2009.  The waiver in this Section 2(a) is effective only for the
fiscal quarters ending December 31, 2008, and March 31, 2009 and not any other
fiscal quarter.

 

(b)           The Administrative Agent and the Lenders hereby waive for the
period ending on the effective date (herein the “Waiver Date”) of the Borrowing
Base to be established pursuant to Section 2.8.3 of the Credit Agreement in
respect of the Reserve Report to be delivered within ninety (90) days after
June 30, 2009 pursuant to such Section 2.8.3, the requirements of Section 7.6.2
of the Credit Agreement to the extent and only to the extent that (i) the
failure to pay accounts payable within ninety (90) days of the date of the
invoice therefor would cause such accounts not to be Permitted Debt and
(ii) that the aggregate amount of all such accounts payable not so paid within
ninety (90) days of the date of the invoice therefor does not exceed
$6,000,000.  The waiver in this Section 2(b) is effective only to the extent
that such failure to pay accounts payable causes such accounts payable not to be
Permitted Debt and only with respect to the period ending on the Waiver Date and
not any other period and only to the extent that the aggregate of all such
accounts payable not so paid within ninety (90) days of the date of the invoice
therefor does not exceed $6,000,000.

 

--------------------------------------------------------------------------------


 

(c)           The Administrative Agent and the Lenders hereby waive for the
period ending on the Waiver Date the requirements of Section 7.6.3 of the Credit
Agreement that the Borrower pay the trade and other accounts payable within 90
days after the invoice date therefore, provided that this waiver is only
effective with respect to trade and other accounts not exceeding $6,000,000 in
the aggregate at any time outstanding.  The waiver in this Section 2(c) is
effective only with respect to (i) the period ending on the Waiver Date and not
any other period and (ii) trade and other accounts not exceeding $6,000,000 in
the aggregate at any time outstanding.

 

(d)           The Administrative Agent and the Lenders hereby waive for the
period ending on the Waiver Date the requirements of Section 7.7 of the Credit
Agreement that the Borrower and its Subsidiaries not allow Liens on any of its
Property to the extent but only to the extent of Liens not securing amounts in
excess in the aggregate of $2,500,000.  The waiver in this Section 2(d) is
effective only with respect to (i) the period ending on the Waiver Date and not
any other period and (ii) only with respect to Liens not securing amounts in
excess in the aggregate of $2,500,000.

 

(e)           The Administrative Agent and the Lenders hereby waive the
requirements of Section 7.9.2 of the Credit Agreement that the Borrower and its
Subsidiaries not sell or otherwise transfer all or any portion of the
Collateral, any Property having Collateral Value or any of its other Property to
the extent of any such sale or transfer described in or made pursuant to that
certain Amendment to the Construction and Field Operations Agreement Dated
October 12, 1996, which document was entered into as of March 18, 2009 (the
“Copano Agreement” and such sale or transfer referred to herein as the “Copano
Transaction”) on the condition that (i) such closing shall occur on or before
May 1, 2009 and (ii) upon the further condition that, prior to May 1, 2009, the
Borrower pays to the Agent and the Lenders all accrued fees through such date on
all outstanding Loans.  Furthermore, the Administrative Agent and the Lenders
hereby consent to the Copano Transaction upon the terms of the Copano Agreement
without other conditions, other than as specifically described in this
Amendment.

 

Section 3.               Conditions to Effectiveness.  This Amendment shall be
deemed effective as of March 30, 2009 (the “Effective Date”) following the
satisfaction of the following conditions:

 

(a)           the Administrative Agent shall have received counterparts hereof
duly executed by the Borrower, the Administrative Agent, and the Required
Lenders;

 

(b)           the Administrative Agent shall have received an amendment fee in
an amount equal to $75,000 for the account of the Administrative Agent; and

 

(c)           the Borrower pays to the Administrative Agent and the Lenders the
amount of any Borrowing Base Deficiency after giving effect to the changes to
the Borrowing Base as provided in Section 6 of this Amendment below.

 

Section 4.               Representations and Warranties.  The Borrower hereby
represents and warrants that after giving effect hereto:

 

2

--------------------------------------------------------------------------------


 

(a)           the representations and warranties of the Borrower and each
Subsidiary contained in the Loan Documents are true and correct in all material
respects on and as of the date hereof, other than those representations and
warranties that expressly relate solely to a specific earlier date, which shall
remain correct in all material respects as of such earlier date;

 

(b)           the execution, delivery and performance by the Borrower and each
Subsidiary of this Amendment has been duly authorized by all necessary corporate
action required on their part and this Amendment, along with the Credit
Agreement as amended hereby and other Loan Documents, constitutes the legal,
valid and binding obligation of each Obligor party thereto enforceable against
them in accordance with its terms, except as its enforceability may be affected
by the effect of bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to or affecting the rights or
remedies of creditors generally;

 

(c)           neither the execution, delivery and performance of this Amendment
by the Borrower and each Subsidiary, the performance by them of the Credit
Agreement nor the consummation of the transactions contemplated hereby does or
shall contravene, result in a breach of, or violate (i) any provision of the
Borrower or any Subsidiary’s certificate or articles of incorporation or bylaws
or other similar documents, or agreements, (ii) any law or regulation, or any
order or decree of any court or government instrumentality, or (iii) any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which the Borrower or any of its Subsidiaries is a party or by which the
Borrower or any of its Subsidiaries or any of their property is bound, except in
any such case to the extent such conflict or breach has been waived herein or by
a written waiver document, a copy of which has been delivered to Administrative
Agent on or before the date hereof;

 

(d)           no Material Adverse Effect has occurred and is continuing; and

 

(e)           no Default or Event of Default that the Administrative Agent and
the Lenders have not waived in writing or that has not otherwise been disclosed
to the Administrative Agent has occurred and is continuing.

 

Section 5.               Ratification.

 

(a)           This Amendment shall be deemed to be an amendment to the Credit
Agreement, and the Credit Agreement, as hereby amended, and all Obligations in
connection therewith, are hereby ratified, approved and confirmed in each and
every respect.  On and after the effectiveness of this Amendment in accordance
with Section 4 above, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import, referring to the
Credit Agreement, and each reference in each other Loan Document to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended or otherwise modified by this Amendment.  This Amendment is a Loan
Document.

 

(b)           The Borrower and each of its Subsidiaries hereby ratifies,
approves and confirms in every respect all the terms, provisions, conditions and
obligations of each of the

 

3

--------------------------------------------------------------------------------


 

Security Documents, including without limitation all Mortgages, Pledge and
Security Agreements, and Guaranties, to which it is a party.

 

Section 6.               Borrowing Base.  The Agent, the Lenders and the
Borrower hereby agree that the Borrowing Base under the Credit Agreement has
been designated at the following amounts for the following applicable periods,
(unless such Borrowing Base is redetermined prior thereto in accordance with
Section 2.8.4 or 2.8.5, as the case may be, of the Credit Agreement):

 

APPLICABLE PERIOD

 

BORROWING
BASE

 

April 13, 2009 through May 31, 2009

 

$

9,000,000

 

June 1, 2009 through June 30, 2009

 

$

8,500,000

 

July 1, 2009 through July 31, 2009

 

$

8,000,000

 

August 1, 2009 through August 31, 2009

 

$

7,500,000

 

September 1, 2009 through September 30, 2009

 

$

7,000,000

 

October 1, 2009 through the Next Determination or Redetermination of the
Borrowing Base in accordance with the Credit Agreement

 

$

6,500,000

 

 

Section 7.               Costs and Expenses.  As provided in Section 9.4 of the
Credit Agreement, the Borrower agrees to reimburse Administrative Agent for all
fees, costs, and expenses, including the reasonable fees, costs, and expenses of
counsel or other advisors for advice, assistance, or other representation in
connection with this Amendment.

 

Section 8.               GOVERNING LAW. THIS AGREEMENT HAS BEEN NEGOTIATED, IS
BEING EXECUTED AND DELIVERED, AND WILL BE PERFORMED IN WHOLE OR IN PART, IN THE
STATE OF NEW YORK, AND THE SUBSTANTIVE LAWS OF SUCH STATE AND THE APPLICABLE
FEDERAL LAWS OF THE UNITED STATES OF AMERICA SHALL GOVERN THE VALIDITY,
CONSTRUCTION, ENFORCEMENT AND INTERPRETATION OF THE LOAN DOCUMENTS, EXCEPT TO
THE EXTENT THE LAWS OF ANY JURISDICTION WHERE COLLATERAL IS LOCATED REQUIRE
APPLICATION OF SUCH LAWS WITH RESPECT TO SUCH COLLATERAL.

 

Section 9.               Severability.  Any provision of this Amendment that is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

Section 10.             Counterparts.  This Amendment may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and any party hereto may execute this Amendment by signing one
or more counterparts.  Any signature

 

4

--------------------------------------------------------------------------------


 

hereto delivered by a party by facsimile transmission shall be deemed to be an
original signature hereto.

 

Section 11.             No Waiver.  Except as expressly set forth in this
Amendment, the execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any default of the Borrower or any other Obligor or any
right, power or remedy of the Administrative Agent or the other Secured Parties
under any of the Loan Documents, nor constitute a waiver of any provision of any
of the Loan Documents.

 

Section 12.             Successors and Assigns.  This Amendment shall be binding
upon the Borrower and its successors and permitted assigns and shall inure,
together with all rights and remedies of each Lender hereunder, to the benefit
of each Lender and the respective successors, transferees and assigns.

 

Section 13.             Entire Agreement.  THIS AMENDMENT, THE  CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT HEREOF AND SHALL SUPERSEDE ANY PRIOR
AGREEMENT BETWEEN THE PARTIES HERETO, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT HEREOF.  FURTHERMORE, IN THIS REGARD, THIS AGREEMENT  REPRESENTS THE
FINAL AGREEMENT AMONG THE PARTIES THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF SUCH
PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG SUCH PARTIES.

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date hereof.

 

 

BORROWER:

 

 

 

PINNACLE GAS RESOURCES, INC.

 

 

 

 

 

By:

/s/ Peter G. Schoonmaker

 

Name:

Peter G. Schoonmaker

 

Title:

Chief Executive Officer and President

 

6

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

THE ROYAL BANK OF SCOTLAND plc,

 

 

 

 

 

By:

/s/ Mark Lumpkin, Jr.

 

Name:

Mark Lumpkin, Jr.

 

Title:

Vice President

 

7

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

THE ROYAL BANK OF SCOTLAND plc,

 

 

 

By:

Mark Lumpkin, Jr.

 

Name:

Mark Lumpkin, Jr.

 

Title:

Vice President

 

8

--------------------------------------------------------------------------------
